BUSSEY, Presiding Judge.
Robert Lee Mantooth, hereinafter referred to as defendant, was charged, tried, and convicted in the District Court of Pushmataha County, Oklahoma, for the offense of Burglary in the Second Degree, After Former Conviction of a Felony. His punishment was fixed at ten (10) years imprisonment, and from said judgment and sentence, a timely appeal has been perfected to this Court.
This case must be reversed because of the admissibility of an alleged confession, without the proper predicate that the defendant had been thoroughly advised of his constitutional rights in accordance with Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L.Ed.2d 694. Although we have previously held that the words repeated without variation in order to be effective, and that words which convey the substance of the order along with the required information are sufficient, the warnings in the instant case are totally deficient. We further observe that the Record does not reflect that the defendant acknowledged that he understood the rights as explained. The judgment and sentence is, accordingly, reversed and remanded.
Reversed and remanded.
BRETT and NIX, JJ., concur.